        Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 1 of 13                 FILED
                                                                             2020 Apr-07 AM 10:20
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

WAGNER SHOES, LLC,                           )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )
                                             )      CASE NO. ______________
AUTO-OWNERS INSURANCE                        )
COMPANY,                                     )
                                             )
      Defendant.                             )


             COMPLAINT FOR DECLARATORY JUDGMENT

                                        I
                                     PARTIES

      1.     Plaintiff, WAGNER SHOES, LLC, is an Alabama limited liability

corporation authorized to and doing business in the state of Alabama at all times

material to the Complaint.

      2.     Defendant, AUTO-OWNERS INSURANCE COMPANY, is a

foreign insurance corporation headquartered in the state of Michigan and doing

business in the state of Alabama at all times material to the Complaint.




                                         1
        Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 2 of 13



                                      II
                           JURISDICTION AND VENUE

       3.     This is a civil action seeking a declaratory judgment brought under the

provisions of 28 U.S.C. § 2201 to declare the rights and other legal relations of any

interested party seeking such declaration. The Court has jurisdiction of this action

under the provisions of 28 U.S.C. § 1332 because the matter in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and costs, and is between

citizens of different states. Venue is proper in the United States District Court for

the Northern District of Alabama, Western Division, under 28 U.S.C. § 1391

because the Defendant does business by agent in this judicial district, a substantial

part of the events giving rise to the claim occurred in this district, and the Defendant

is subject to personal jurisdiction in this district.

                                     III
                            FACTUAL BACKGROUND

                                         A.
                                       COVID-19

       4.     This case arises during the 2020 COVID-19 Pandemic.

       5.     COVID-19 was first detected in Wuhan City, Hubei Province, China.

Although the first infections were linked to a live animal market, the same is now

spreading from person to person contact. The agent that causes COVID-19 spreads

easily and sustainably in the community (community spread). This term was first

                                             2
        Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 3 of 13



used in 1945. The Merriam-Webster Dictionary defines the same as “the spread of a

contagious disease to individuals in a particular geographic location who have no

known contact with other infected individuals or who have not recently traveled to

an area where the disease has any documented cases.”

      6.     Thus, it is undisputed that community spread means people have been

infected with COVID-19 in an area, including some who are not sure how or where

they became infected. In addition to person to person spread, one may contract

COVID-19 by touching a surface or object that has the infectious agent on it and

then touching their own mouth, nose, or possibly their eyes. (Paragraphs 7 and 8

sourced from coronavirus.gov and the Centers for Disease Control and Prevention.)

      7.     A study published in the October 2018 International Journal of

Environmental Research and Public Health (sourced from the National Center for

Biotechnology Information [NCBI], stated, “High-touch surfaces are recognized as

a possible reservoir of infectious agents and their contamination can pose a risk also

for the spread of multi-resistant organisms, hence they are recommended to be

cleaned and disinfected on a more frequent schedule than minimal touch surfaces.”

It is undisputed that COVID-19 can and will reside on everyday surfaces including

those that are characterized as high-touch (tables, doorknobs, light switches,

countertops, handles, desks, telephones, keyboards, toilets, faucets, sinks –

anywhere on any surface on which one may leave a fingerprint).

                                          3
        Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 4 of 13



      8.     It is undisputed that “[c]leaning is the necessary first step of any

sterilization or disinfection process (for high-touch surfaces). Cleaning is a form of

decontamination that renders the environmental surface safe to handle or use” by

removing organic matter and agents which interfere with microbial inactivation. To

disinfect the same, the Centers for Disease Control and Prevention (CDC)

recommends the use of a disinfectant registered with the Environmental Protection

Agency (EPA). The National Pesticide Information Center (NPIC) is linked to and

referenced by the EPA in respect to using disinfectants to control COVID-19. The

NPIC published and updated the following table on March 5, 2020 (Paragraphs 9

and 10 sourced from the EPA, CDC, and NPIC.)




      9.     The survivability of the COVID-19 infectious agent on surfaces of

different permeability depends on the surface in question and the environmental

conditions (all of which will determine how long the property is affected). Already,

trade organizations in the professional cleaning and supply industry are establishing

protocols for the COVID-19 agent including the Global Risk Advisory Council
                                          4
        Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 5 of 13



(GBAC, a division of ISSA) that recommends the use of personal protective

equipment (PPE), tools, and equipment in the cleaning and disinfection process.

      10.    While researchers have been trying to determine whether the COVID-

19 agent can travel through the air, it is undisputed that evidence pointing to airborne

transmission — in which the disease spreads in the much smaller particles from

exhaled air, known as aerosols — is occurring, and precautions, such as increasing

ventilation indoors, are recommended to reduce the risk of infection. And, according

to the New England Journal of Medicine, COVID-19 aerosols can survive in the air

for several hours without remediation (“remediation” being the action of reversing

or stopping environmental damage).

      11.    It is undisputed that research supported by the Intramural Research

Program of the National Institute of Allergy and Infectious Diseases, National

Institutes of Health, published in the New England Journal of Medicine on March

17, 2020, affirmatively indicates that aerosol and fomite (materials that are likely to

carry infection such as clothes and furniture, for example) transmission of COVID-

19 is credible, since the virus can remain viable and infectious in aerosols for hours

and on surfaces up to days. (Sourced from the New England Journal of Medicine on

date indicated.)




                                           5
       Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 6 of 13



                                    B.
                            BUSINESS CLOSURES

      12.   It is undisputed that governments across the globe are imposing strict

limitations and lockdowns on businesses and all forms of societal functions and

interactions deemed non-essential in order to slow the community and aerosol

spreads of COVID-19. From the macro perspective of limitations and lockdowns

imposed by nations and states to the micro perspective of cities and communities,

nothing in society or commerce has been left untouched.

      13.   And the same applies in this case. It is undisputed that on March 26,

2020 (during the contractual term of the insurance policies between Plaintiff and

Defendant), the City of Tuscaloosa, by and through Mayor Walt Maddox, issued an

executive order extending to 24 hours per day a previous public safety curfew

throughout the city. During this period all “non-essential businesses and services”

are, without exception, ordered to close. The same include




      14.   Business closures are mandated to enforce “social distancing.” As

explained by the World Health Organization (WHO), social distancing, sometimes
                                        6
        Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 7 of 13



referred to as physical distancing, is a set of non-pharmaceutical interventions or

measures taken to prevent the spread of a contagious disease by maintaining a

physical distance between people and reducing the number of times people come

into close contact with each other. The WHO acknowledges that social or physical

distancing measures are “very hard socially and they’re very hard economically.”

      15.    It is undisputed that Plaintiff, WAGNER SHOE, LLC, owns and

operates the retail store, Wagner’s Shoes for Kids. As a retail business, Plaintiff sells

athletic, dress, and casual shoes to end users, the public, through brands such as

Asics, Michael Kors, and Under Armour. It is undisputed that as a retailer, Wagner’s

very economic survival is dependent on engaging and selling to local customers

physically present in its store. The ongoing financial damage caused to small retail

businesses similar to the Plaintiff is illustrated by the creation of the “Small Business

Relief Fund” by the Chamber of Commerce of West Alabama:




                                           7
        Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 8 of 13



                                    C.
                             INSURANCE POLICY

      16.    It is undisputed that at all times material to this Complaint, WAGNER

SHOE possessed a Businessowners Policy (BP) contract of insurance (Policy

Number 49-585-800-01) and a Commercial Umbrella Insurance Policy contract of

insurance with AUTO-OWNERS.

      17.    Coverage A, “Businessowners Special Property Coverage Form (BP 00

02 01 87),” states Auto-Owners “will pay for direct physical loss of or damage to

Covered Property at the premises described in the Declarations caused by or

resulting from any Covered Cause of Loss.” Coverage A further states that “Covered

Causes of Loss” includes “RISKS OF DIRECT PHYSICAL LOSS” unless

excluded. Same includes “Business Income” and “Extra Expense” coverage.

      18.    It is undisputed that Wagner’s Shoes for Kids is “covered property” at

the premises described in the policy and that “covered property” includes the

buildings and structures as well as “permanently installed fixtures” and “personal

property used to maintain or service the building.” It is undisputed that Coverage A

further states that “business personal property” located in or on the premises

including property owned by the insured and used in its business is “covered

property.”




                                         8
        Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 9 of 13



      19.    It is undisputed this contract of insurance is an “All-Risk” policy. When

a property insurance policy, including that between Plaintiff and Defendant, is

written on an all-risk basis (with or without the word “all”), the insured only has the

burden to show (a) the existence of the policy and (b) a loss to covered property. The

insured is not required to establish the cause of loss. Rather, the burden of proof as

to causation unequivocally shifted to the insurer even though the policy may not say

so.

      20.    Once the insured, Wagner Shoe, fulfills these minimal requirements,

the insurer, Auto-Owners, if it wishes to preclude coverage, must then prove that the

claim is excluded from coverage. (Sourced from “Insurance Contract Analysis,”

Wiening and Malecki, American Institute for Chartered Property Casualty

Underwriters [CPCU], 1992. See, also, “Legal Concepts of Insurance,” Lustig

(2010): In the case of all risk insurance, the burden of proof is generally held to be

favorable to the insured to establish some casualty. The burden then shifts to the

insurer to prove that the loss fell within some excepted cause.)

      21.    It is undisputed that WAGNER SHOE communicated with its

Tuscaloosa insurance broker (Fitts Agency, Inc.) on March 27, 2020, and extended

a claim for contractual property, business interruption, and other damages due to the

civil authority action taken by the City of Tuscaloosa and ongoing property damage



                                          9
       Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 10 of 13



caused by the COVID-19 agent. Plaintiff was informed there was no coverage for

the same, but that it could pursue the matter.

                                        (1)
                         Business Interruption Insurance

      22.    Business interruption insurance protects against economic losses

resulting from a business’s inability to put insured property damaged by a covered

peril to its normal use. This coverage typically indemnifies for loss of revenue that

would have been earned had there been no business interruption and the continuing

normal operating expenses incurred during the time it takes to restore the damaged

property. Typical requirements for a recoverable business interruption loss include

(a) physical damage to (b) insured property (c) caused by a covered loss, (d) resulting

in a quantifiable business insurance loss (e) during the time period it takes to

remediate or restore the same.

                                          (2)
                                 Direct Physical Loss

      23.    Direct physical loss can exist without actual destruction of property or

structural damage to property: in analogous circumstances to the COVID-19 agent,

the presence of harmful substances at or on a property can constitute “property

damage” or “direct physical loss” that triggers first party property coverage. For

instance, ammonia accidently released into a facility, renders the building unsafe

until it can be aired out and cleaned: covered property damage has occurred. If the
                                          10
       Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 11 of 13



presence of harmful substances renders the property uninhabitable or unusable, the

coverage requirement of direct physical loss as a necessary condition has been met.

                                      (3)
                           Closure by Civil Authority

      24.   Commercial property policies may include coverage for losses caused

by forced closure of property by civil authority. The coverage applies when an

insured is unable to access its property due to a government order as a result of

physical damage to insured or adjacent property.

                                COUNT I
                         DECLARATORY JUDGMENT

      25.   There is a justiciable controversy which exists between the parties to

the Complaint in that the Defendant, AUTO-OWNERS INSURANCE

COMPANY, denies that there is any coverage for the factual matters alleged herein.

Plaintiff, WAGNER SHOE, maintains there is coverage for the same.

      26.   An actual case or controversy exists regarding the rights and obligations

under the policy of insurance at issue to reimburse Plaintiff for the full amount of

losses directly caused by the COVID-19 agent and the business interruption caused

by the closure orders. Thus, WAGNER SHOE requests that a declaratory judgment

be entered as follows:

      A.    By incorporating the Complaint’s factual allegations by reference and

as if fully set out in this paragraph, a declaration that WAGNER SHOE has proven
                                        11
       Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 12 of 13



the existence of an insurance policy between the same and Defendant and has proven

a loss to covered property.

      B.     By incorporating the Complaint’s factual allegations by reference and

as if fully set out in this paragraph, a declaration that all losses incurred by

WAGNER SHOE related to the COVID-19 agent and business interruption caused

by current and ongoing closure orders are insured losses under Plaintiff’s policy of

insurance.

      C.     By incorporating the Complaint’s factual allegations by reference and

as if fully set out in this paragraph, a declaration that AUTO-OWNERS is obligated

to pay Plaintiff for the full amount of losses incurred and to be incurred in connection

with its covered business losses and expenses related to the COVID-19 agent and

current and ongoing closure orders.

                                         Respectfully submitted,

                                         /s/ R. Matt Glover (asb-7828-a43g)
                                         R. Matt Glover
                                         Prince Glover Hayes
                                         1 Cypress Point
                                         701 Rice Mine Road North
                                         Tuscaloosa, Alabama 35406
                                         Phone: (205) 345-1234
                                         Fax: (205) 752-6313
                                         Email: mglover@princelaw.net




                                          12
      Case 7:20-cv-00465-GMB Document 1 Filed 04/06/20 Page 13 of 13



                                  /s/ Ted Colquett (asb-4624-t58p)
                                  Ted Colquett
                                  COLQUETT LAW, LLC
                                  Post Office Box 59834
                                  2917 Central Avenue, Suite 305
                                  Birmingham, Alabama 35259-0834
                                  Phone: (205) 245-4370
                                  Email: ted@colquettlaw.com


    DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL, RETURN
                   RECEIPT REQUESTED

Auto-Owners Insurance Company
c/o Sandra McCollough
5915 Carmichael Road
Montgomery, Alabama 36117




                                   13
